Respondent’s motions that this Court reinstate the judgment of conviction and retax costs are denied. It is noted that the opinion of the Mississippi Supreme Court states: “If this case were again before us, we would reaffirm our former opinion and judgment.” Further proceedings in the cause should be addressed to any new final judgment which may be entered by the Mississippi courts. Cf. United States v. Shotwell Mfg. Co., 355 U. S. 233, 245-246; Campbell v. United States, 365 U. S. 85, 99.
Mr. Justice Black concurs in the denial of respondent’s motions.
[For earlier orders herein, see, e. g., 381 U. S. 908.]